CapLease, Inc.
Summary of Compensation to
Independent Directors





 
As of March 22, 2011
Annual cash
retainer                                                                      
$37,500
Committee chair additional
retainer                                                                      
$6,000(1)
Lead independent director
retainer                                                                      
$10,000
Stock
award                                                                      
$32,400(2)
Board attendance fee (in person or telephonic)
$2,000 per meeting
Committee attendance fee (in person or telephonic)
$1,000 per meeting(3)





(1) Except for our audit committee chair, who receives $10,000.
 
(2) Except for our audit committee chair, who receives $38,700.  The number of
shares granted will be determined by dividing the stock award value by the
average closing price for the Company’s common stock for the 10 trading days
immediately prior to the date the committee makes annual stock awards.  Awards
will be effective on the anniversary of the Company’s initial public offering
and will vest in three equal annual installments beginning on the first
anniversary of such date.
 
(3) Committee attendance fees are not paid for meetings held on the same day as
a Board meeting.
 
 
 
 

--------------------------------------------------------------------------------

 